On application for rehearing.
The plaintiff’s main object in applying for a rehearing is to have us pass upon the question presented in the pleadings — whether the collection of the tax necessary to pay her judgment can be enforced, if that tax, added to others levied in same year, shall exceed the maximum limitation of taxation for that year.
The plaintiff’s judgment was rendered in 1876, and the decree of this court then made directed the defendant to levy a tax sufficient to pay it. The subsequent passage of a law, limiting parochial taxation, can have no effect upon that judgment. The police jury will be com*711pelled to pay it by legal process, if it turns out that the levy of the tax of three mills on the roll of 1875 is insufficient, but all the means at command to force the tax collector to proceed against delinquents on that roll must be first exhausted. Suits are not necessary to compel the payment of taxes. A more summary process is the seizure of the property of the delinquent, and its forced and speedy sale, for which the law has furnished ample warrant, and has prescribed the forms of such proceeding in its several stages.
The rehearing is refused.